Citation Nr: 0404552	
Decision Date: 02/18/04    Archive Date: 02/27/04	

DOCKET NO.  03-12 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's character of discharge from service 
is a bar to Department of Veterans Affairs (VA) benefits, 
except health care.  


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  The appellant, who had service from 
December 1979 to April 1984, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review in order to 
ensure due process.  In this regard, the Board notes that in 
a statement received from the appellant in November 2002 he 
specifically requested the assistance of an accredited 
representative to assist him in connection with his current 
appeal.  However, it does not appear that the RO took any 
action with respect to this request.  Since any decision of 
the Board could be vacated if the appellant is denied his 
right to representation through action or inaction on the 
part of the VA or the BVA, this matter must be rectified 
prior to appellate review.  38 C.F.R. § 20.904(a) (2003).  

In addition, it appears that the appellant's service medical 
records were obtained with the appellant's service personnel 
records.  However, the Statement of the Case does not 
specifically reflect that service medical records were 
reviewed, yet the RO concluded that there was no medical 
evidence that the claimant was, at the time of the offenses, 
insane or was otherwise unable to distinguish right from 
wrong.  On remand, the RO should ensure that all of the 
appellant's service medical records have been obtained and 
that copies of those records as well as those contained on 
the microfiche already of record that are associated with 
appellant's service personnel records are reviewed and 
associated with the claims folder.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should furnish the appellant 
with the appropriate forms necessary to 
appoint a representative.  The 
representative should be afforded a 
reasonable amount of time to review the 
appellant's appeal.  

2.  The RO should obtain and associate 
with the claims file the appellant's 
service medical records.  The RO should 
determine whether complete service 
medical records are contained on the 
microfiche associated with the 
appellant's service personnel records, 
and ensure that legible copies of those 
records are included in the claims file.  
If not, the RO should request the 
appellant's complete service medical 
records from the National Personnel 
Records Center.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and any representative he may appoint should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





